JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed June 21, 2005, be affirmed. The district court properly dismissed the action against the embassies of two foreign states on the ground that the complaint failed to set forth a basis for the court’s jurisdiction.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. *8See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.